Appeal by defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered November 23,1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claim with respect to the failure of the trial court to charge justification has not been preserved for appellate review and, in any event, under the facts of this case such a charge was not warranted.
Defendant’s guilt has been established beyond a reasonable doubt. Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.